PER CURIAM.
The appellants seek reversal of an order granting attorney fees to the appellee, The Palms of Perdido, LLC (“The Palms”), as the prevailing party in the underlying civil suit. The fee order was based on a final summary judgment in favor of The Palms, which this court recently reversed in part. See Jackson v. The Palms of Perdido, LLC, 107 So.3d 446 (Fla. 1st DCA 2013). Therefore, we reverse the order granting attorney fees to The Palms. See Marty v. Bainter, 727 So.2d 1124, 1125 (Fla. 1st DCA 1999) (“[A]n award of attorney’s fees and costs predicated on a reversed or vacated final judgment also must be reversed”). Reversal is without prejudice to The Palms’s right to file a future fee motion at the conclusion of the underlying litigation.
Reversed.
PADOVANO, WETHERELL, and SWANSON, JJ., concur.